DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
Response to Arguments
	All of Applicants arguments filed 9/1/2021 have been fully considered and are not persuasive.
	Regarding the priority of the instant applications, Applicant argues that “one skilled in the art would find the description of the '362 application to provide adequate support to demonstrate that the inventors were in possession of the invention at the time of filing. Moreover, there is no undue experimentation for one skilled in the pertinent art to calculate an appropriate dose based on the teachings of the '362 specification as indicated above.”
	This is not persuasive.  Just because it would have been obvious for a skilled artisan to perform the required calculations using a patient’s body weight, there are no body weight ranges provided in the instant specification that support the claimed amounts.  Furthermore, a description which renders obvious Regents of the University of California v. Si Lilly & Co., 119 F.3d 1559,1567 (Fed. Cir. 1997).
	Applicant arguments with regard to Brandon and the presence of heavy metals is persuasive in part.  Applicants are directed to the new rejection below, which relies of Pronovost to further support the examiner’s position.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/407362, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 5 recites “composition comprises about 10 mg to about 1,000mg of magnesium,” this is not support by Application ‘362.  Application ‘362 discloses compositions comprising 10-1,000 µg (0.1-1mg) of magnesium picolinate or 0.1-10g (100-10,000mg) of Magnesium picolinate, and supports 10-1000mg of magnesium picolinate.  When calculating amounts of magnesium present in the magnesium picolinate (using method of calculation presented in the rejection below), the prior filed disclosure provides support for .000905-.0905mg of magnesium and 9.05-905mg of magnesium.  While the claimed 10mg-1,000mg overlaps with the ranges taught by the provisional application, there is no support for the claim the use of 1000mg and 10mg as an endpoints with respect to magnesium.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “composition comprises an amount effective to...” this renders the claim indefinite as the claim does not define what is present in an “amount effective to.” Is it refereeing to the effective amounts of a specific component in the composition, or amounts of the composition as a whole that would provide the desired effect.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon (US 8,445,020) and Pronovost (US 2014/0056976).
Brandon discloses high-loading, controlled-release dosage forms for oral administration of magnesium salts (Abs).
Brandon discloses that the claims dosage forms can be made by compressing a blend of granulated magnesium salt with one or more components to form a dosage form comprising at least about 80% by weight of the magnesium salt (Col. 2, lines 47-50).
Regarding claim 2: Brandon teaches tablet are preferred oral dosage units whereby solid pharmaceutical carrier are employed (Col. 7, lines 5-10).
Regarding claim 3: Brandon discloses that “controlled release” refers to both “delayed release” and “sustained release” formulations, thus it would have been obvious to formulate the composition of Brandon to be a sustained release tablet as this is specifically contemplated by Brandon.  Brandon further 
Regarding claim 4: Brandon teaches that the dosage form can comprise a surface coating which can be a sustained release coating, an enteric coating and/or a barrier layer (Col. 16, lines 50-55).  Enteric coating can be used on the tablets to delay digestion of the tablets until they pass from the stomach into the intestines (Col. 17, lines 40-45), thus it would have been prima facie obvious to use an enteric coating as this is specifically contemplated by the art.
Brandon further teaches that the magnesium salt can be magnesium picolinate (Col. 29, line 43 and Col. 30, line 38).
Brandon teaches that it can also be desirable to include isotonic agents such as sugar, sodium chloride and the like.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of magnesium picolinate, sodium chloride and a carrier, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.

Regarding claim 5: Brandon teaches that the magnesium salt (i.e. magnesium picolinate, MgP) is present in the dosage form in amounts ranging from 85-95% and the dosage form as a total weight of no more than about 1500mg, for example, about 1350mg.  Branson also exemplifies a tablet having a total weight of 1450mg, thus a person of skill in the art would recognize that Branson teaches total tablet weights ranging from 1350-1500mg.
In view of these teachings the tablets can be calculated to comprise 1147.5-1425mg of MgP, using this in combination with the knowledge that Magnesium Picolinate is 268.51 g/mol and Mg is 24.31 g/mol, the mg of magnesium can be calculated.
	%Mg in MgP = (24.31/268.51)*100 = 9.05%
9.05% of 1147.5-1425mg = 103.85-128.96 mg of Magnesium.
Regarding the claimed effective amounts, the instant specification teaches effective amounts of MgP to range from 10microns to 10g and Brandon teaches mgP to be present in amounts which provide the claimed 10-1000mg of magnesium, thus the MgP is considered to be present in an effective amount.
Regarding claims 9-11: These claims recite the phrases “no more than” and “less than about”, which can reasonably be interpreted to include 0ppm or 0%.
While Brandon teaches that selenium is a suitable preservative for use, there are various other alternatives of suitable antioxidants and it would have been prima facie obvious for a person of skill in the art to use any other of the listed preservatives. 
Regarding claims 7-8 and 12-14:  Regarding the claimed “increases magnesium levels in a subject in need thereof,” as recited by claim 1 and claimed 7-8 and 12-14, these claims recite properties of the claimed invention. As the prior art makes obvious the claimed effective amounts of MgP and 
Furthermore, Brandon exemplifies various compositions and discuss the metal contents of all excipients present and these are all present in amounts of not more than 20ppm, which reads on below 200ppm or 200mg.  Regarding the remaining components (i.e. the magnesium salt) the art is silent with regard to the presence of the claimed heavy metals in these components.
Provonost discusses methods of preventing exposure to heavy metals and teaches many heavy metals to be toxic.  Provonost teaches that heavy metal exposure can be prevented by removing heavy metals from food and water prior to or post to ingestion [0002-0003].
In view of the teachings of Provonost, it would have been prima facie obvious to formulate the formulation of Brandon to comprise no heavy metals and remove any heavy metals present the composition prior to ingestion as Provonost teaches that exposure to heavy metals can be toxic and teaches the benefit of removing these.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a composition for ingestion. 

Conclusion
No claims are allowable. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613